Writ   No.


ALTON       VON    BYRD,                            §           IN   THE    TEXAS   COURT   OF
                           Realtor,                 §
Us-                                                 §           CRIMINAL      APPEALS
                                                    §
CARMEN BROWN,          District Clerk,              §           TRAVIS COUNTY,        TEXAS
San Augustine          County, Texas,               §
                        Respondent.                 §

                              PETITION      FOR    WRIT    OF    MANDAMUS


TO    THE   HONORABLE        JUDGES   OF    SAID    COURT:

        NOW       COMES,   ALTON VON       BYRD,    realtor,         pro-se , uho makes and

files this his Petition For Writ of Mandamus.                                 He would respect
fully show in support:

                                                   I.

                                  STATEMENT         OF    THE   CASE


        Realtor BYRD filed ("mailbox rule"),                         his Article 11.07,          Texas

Code of Criminal Procedure,                  Application for               Post-Conviction Writ

of Habeas Corpus on the Texas Court of Criminal Appeals' approved

form, with supporting Memorandum of Laud In Support and Exhibits A
and B, by United States Mail, Certified, Return Receipt Requested,

Receipt Number 9590 9402 -ZSS& 6336 8980 95, on JSts=^eTTrfe=SS=Q3, 2017

with Respondent CARMEN BROWN, District Clerk of San Augustine
County,       Texas.

                                                   II.

                              RESPONDENT'S          STATUTORY        DUTY

       Respondent BROWN has a statutory duty under authority of

Section 3(c),          Article 11.07,        Texas Code of Criminal Procedure to

transmit a copy of the application, any answers filed and a cert

ificate reciting any finding of the trial court absent the trial
court's order designating issues or the expiration of 35 days.

This duty is ministerial in nature and does                       not requried the ex

ercise of any discretion on the            part of Respondent BROWN.

        The statute controls over the Texas Rules of Appellate Pro

cedure,      Rules 73.4(b)(5)       and 73.5 as the trial court failed to

issue an .order designating issues.

                                         III.

                       NO   OTHER    ADEQUATE   REMEDY       AT   LAW

        Realtor BYRD has no other adequate remedy at law other than

the   writ   of mandamus.

                                          IV.            '

                                        PRAYER


        WHEREFORE, PREMISES CONSIDERED, Realtor BYRD moves and prays

that this Honorable Court grant him relief and order the writ of

mandamus     to   issue.


        Respectfully submitted, this \tftf,              day of "4-)eC^ rfvLP^LP             ,
2017.




                                                         ALTON VON BY^D
                                                         TDCZI-CID #36^071
                                                         Polunsky         Unit
                                                         3.B7 2    F.M.    350   South
                                                         Livingston,         Texas   77351

                                                         Realtor,         Pro-se
                                 CERTIFICATE       OF    SERVICE

        I herein     certify      that    on    this    day,   that      I have    deposited

true    and   correct     copy    of   the     Motion    For   Leave      To   File     Petition

For    Writ   of   Mandamus      and   Petition        For   Writ   of    Mandamus,       in   the

United    States Mail,        postage pre-paid,              certified,        return receipt

requested, receipt number: 9.C90 9^ol ILfl* L.13L> # U           day of f),*r^h                               Writ    No


ALTON    VON      BYRD,                                       IN    THE    TEXAS       COURT    OF
                          Realtor ,
Vs                                                            CRIMINAL          APPEALS


CARMEN BROWN,           District Clerk,                       TRAVIS       COUNTY,          TEXAS
San Augustine           County, Texas,
                         Respondent.



                                                ORDER

        BE   IT    REMEMBERED,        that on    this      day     came    on    to    be   heard        the

Realtor      ALTON      VON   BYRD's    Motion       For   Leave     To    File       Petition       For

Writ    of   Mandamus.         After    due    and    deliberate          consideration             of    the


Motion,      it    is   the   opinion       of this    court       that   the     motion       is    hereby




                   GRANTED                                                      Denied




        SIGNED      AND   ENTERED,      this                  day    of

201




                                                     JUDGE, Texas Court of Criminal
                                                     Appeals, Travis County, Texas